Case 2:16-cv-02057-TLP-tmp Document 51 Filed 07/20/20 Page 1 of 4                          PageID 222




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


     MICHAEL L. JILES,                               )
                                                     )
            Plaintiff,                               )
                                                     )        No. 2:16-cv-02057-TLP-tmp
     v.                                              )
                                                     )        JURY DEMAND
     MONTINA JOHNSON,                                )
                                                     )
            Defendant.                               )


                ORDER GRANTING MOTION FOR SUMMARY JUDGMENT


          Plaintiff, an inmate at South Central Correctional Facility in Clifton, Tennessee, sued pro

 se under 42 U.S.C. § 1983 alleging that Defendant showed deliberate indifference to his

 medical needs. (ECF No. 1; ECF No. 12.) Plaintiff’s complaint concerns his previous

 incarceration as a pre-trial detainee at the Shelby County Criminal Justice Complex (“Jail”) in

 Memphis, Tennessee. (Id.)

          Defendant now moves for summary judgment. Plaintiff has not responded to

 Defendant’s motion. 1

          For the reasons below, the Court GRANTS Defendant’s motion for summary judgment

 and DISMISSES Plaintiff’s claim.


 1
   Plaintiff failed to respond timely to Defendant’s motion for summary judgment under Local Rule
 56.1(b). So the Court issued an order to show cause ordering Plaintiff to set forth the reasons for his
 failure to respond timely, and to address why the Court should not grant Defendant’s motion to dismiss.
 (ECF No. 48.) Plaintiff never responded to the Court’s order to show cause. So the Court held a status
 conference to gauge Plaintiff’s intention to respond to Defendant’s motion for summary judgment. (See
 ECF No. 50.) During the conference, Plaintiff informed the Court and Defendant that he no longer
 desired to pursue this action. (Id.) The Court will thus proceed with analyzing Defendant’s motion for
 summary judgment as if it were unopposed.
Case 2:16-cv-02057-TLP-tmp Document 51 Filed 07/20/20 Page 2 of 4                         PageID 223




                                          BACKGROUND

       Plaintiff was a pre-trial detainee at the Shelby County Criminal Justice Complex at the

 time of his alleged injury. (ECF No. 47-5 at PageID 215.) Plaintiff alleges that Defendant

 showed deliberate indifference to Plaintiff’s medical needs while he was at the Jail. (Id. at

 PageID 216.)

       Defendant now moves for summary judgment. (ECF No. 40.) She argues that Plaintiff

 failed to exhaust his administrative remedies before bringing suit as required by the Prisoner

 Litigation Reform Act, 42 U.S.C. § 1997e (2012). Plaintiff has not responded to Defendant’s

 motion for summary judgment.

        For the reasons below, the Court GRANTS Defendant’s motion for summary judgment

 and DISMISSES Plaintiff’s claim.

                                       LEGAL STANDARD

       Courts are to grant summary judgment when “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56(a). A fact is material if it “establish[es] or refute[s] an essential element of the

 cause of action or defense.” Bruederle v. Louisville Metro Gov’t, 687 F.3d 771, 776 (6th Cir.

 2012) (internal quotation marks omitted). Not all disputes are genuine. A dispute is genuine “if

 the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The reviewing court

 “must evaluate each party’s motion on its own merits, taking care in each instance to draw all

 reasonable inferences against the party whose motion is under consideration.” Taft

 Broadcasting Co. v. United States, 929 F.2d 240, 248 (6th Cir. 1991).




                                                   2
Case 2:16-cv-02057-TLP-tmp Document 51 Filed 07/20/20 Page 3 of 4                        PageID 224




                                            ANALYSIS

       The Prison Litigation Reform Act (“PRLA”) “seeks to alleviate the burden of this

 litigation by requiring prisoners to exhaust all administrative remedies before they can file suit

 in federal court.” Napier v. Laurel Cty., Ky., 636 F.3d 218, 222 (6th Cir. 2011) (citing 42

 U.S.C. § 1997a). “The ‘dominant concern’ of the PLRA is ‘to promote administrative redress,

 filter out groundless claims, and foster better prepared litigation of claims aired in court.’” Id.

 (quoting Porter v. Nussle, 534 U.S. 516, 528 (2002) (making the exhaustion requirement

 mandatory)).

        “Specifically, the law provides that ‘[n]o action shall be brought with respect to prison

 conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in

 any jail, prison, or other correctional facility until such administrative remedies as are available

 are exhausted.’” Id. (quoting 42 U.S.C. § 1997e(a)).

        “This requirement is a strong one. To further the purposes behind the PLRA, exhaustion

 is required even if the prisoner subjectively believes the remedy is not available, Brock v.

 Kenton County, 93 Fed. App’x. 793, 798 (6th Cir.2004); even when the state cannot grant the

 particular relief requested, Booth v. Churner, 532 U.S. 731, 741 (2001); and ‘even where [the

 prisoners] believe the procedure to be ineffectual or futile . . ..’” Id. (quoting Pack v. Martin,

 174 Fed. App’x. 256, 262 (6th Cir.2006)).

        Here, Defendant claims that Plaintiff filed to exhaust his administrative remedies before

 filing suit. This contention is unopposed. So the undisputed fact is that “Plaintiff did not fully

 exhaust his available grievance remedies regarding the” allegations he has put forth in his

 complaint. (ECF No. 47-5 at PageID 219.) The Court thus finds that Plaintiff has failed to

 meet the requirements necessary under 42 U.S.C. § 1997a to file suit in federal court.



                                                  3
Case 2:16-cv-02057-TLP-tmp Document 51 Filed 07/20/20 Page 4 of 4                     PageID 225




       The Court therefore finds no material issue of fact and that Defendant is entitled to a

 judgment as a matter of law. The Court thus GRANTS Defendant’s motion for summary

 judgment and DISMISSES Plaintiff’s claim against Defendant.

       SO ORDERED, this 20th day of July, 2020.
                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                                4
